— Proceeding initiated in this court pursuant to section 298 of *955the Executive Law to review two determinations of the State Division of Human Rights, dated June 23, 1983, which dismissed petitioner’s complaints of unlawful discriminatory practices based on age and race.
A review of the record reveals that the determinations of the State Division of Human Rights were not arbitrary or capricious (see Matter of Watts v State Div. of Human Rights, 105 AD2d 1044; Matter of Piekielniak v New York State Dept. of Health, 90 AD2d 585). The determinations must, therefore, be confirmed.
Determinations confirmed, and petition dismissed, without costs. Mahoney, P. J., Kane, Main and Casey, JJ., concur; Weiss, J., not taking part.